UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-52496 CHINA JIANYE FUEL, INC. (Exact name of registrant as specified in its charter) Delaware 20-8296010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 100 Wall Street, 15th Floor, New York, NY, 10005 (Address of principal executive office and zip code) 212-232-0120 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of February 19, 2011, 29,976,923 shares of the Registrant’s common stock, $0.001 par value, were outstanding. CHINA JIANYE FUEL, INC. FORM 10-Q For the quarter ended December 31, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T. Controls and Procedures 8 PART II— OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. (Removed and Reserved) 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 ITEM 1. Financial Information FINANCIAL STATEMENTS Page # Condensed Consolidated Balance Sheets as of December 31, 2010 (Unaudited) and June 30, 2010 F-1 Condensed Consolidated Statements of Operations for the three months ended December 31, 2010 and 2009 (Unaudited) F-2 Condensed Consolidated Statements of Operations for the three months ended December 31, 2010 and 2009 (Unaudited) F-2 Condensed Consolidated Statement of Cash Flows for the three months ended December 31, 2010 and 2009 (Unaudited) F-3 Notes to the Financial Statements (Unaudited) F-4 – F-5 1 CHINA JIANYE FUEL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, 2010 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of nil and $4,485,305 at December 31, 2010 and June 30, 2010, respectively Inventory, net Advances to suppliers Due from related parties Prepaid expenses and other current assets Total current assets Property and equipment, net Intangibles, net Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable and accrued expenses $ $ VAT tax payable Income tax payable Due to related parties Other current liabilities Total current liabilities Total liabilities Stockholders’ equity: Common Stock, $0.001 par value, 200,000,000 shares Authorized, 29,976,923 shares issued and outstanding at December 31, 2010 and June 30, 2010 Additional paid-in capital Retained Earnings ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders' equity $ $ The Accompanying Notes Are an Integral Part of the Financial Statements. F-1 CHINA JIANYE FUEL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, December 31, December 31, Sales $ Cost of sales ) Gross profit ) ) Operating expenses Selling, general and administrative ) (Loss) income from operations ) ) Other expenses (Loss) income before provision for income tax ) ) Provision for income tax - ) - ) Net (loss) income ) ) Other comprehensive income Foreign currency translation adjustment (6
